Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Brown on 24 February 2021.
The application has been amended as follows: 
In claim 1:
in line 1, [[wife]] has been replaced with --with--
in line 2, [[lauded]] has been replaced with --lauded--
in line 4, [[21, 22]] has been removed;
in line 5, [[11]] and [[12]] have been removed; and
in line 6, [[23]] has been removed.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The drawings submitted on 25 November 2020 are unacceptable as they introduce new matter. A modification to figure 1 having a box labeled for the adjustment mechanism but without the specific pivotal mechanism would however be acceptable.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, including a plurality of parallel guide rods provided to one of the flight vehicle and the target point and a plurality of guide rings being provided to the other of the flight vehicle and target point, wherein a center-to-center distance between the guide rods and the guide rings are set to be the same each of the plurality of guide rods has a different length.
Prior art flight vehicle landing pads are known which utilize guide rods which engage guide rings on the flight vehicle, such as Michalski et al. (WO 2016/137982 A1), however in Michalski there is no indication that the guide rods differ in length. Applicant has given persuasive arguments (Remarks filed 25 November 2020, pages 11-12) that the invention has criticality for the guide rods differing in length and that such difference is critical to the operation of the invention. As such there is insufficient motivation to modify Michalski to meet the claimed invention without using impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647